Name: Commission Regulation (EC) No 1251/2002 of 11 July 2002 derogating from Regulation (EEC) No 1915/83 on certain detailed implementing rules concerning the keeping of accounts for the purpose of determining the incomes of agricultural holdings
 Type: Regulation
 Subject Matter: farming systems;  national accounts;  budget;  European Union law
 Date Published: nan

 Avis juridique important|32002R1251Commission Regulation (EC) No 1251/2002 of 11 July 2002 derogating from Regulation (EEC) No 1915/83 on certain detailed implementing rules concerning the keeping of accounts for the purpose of determining the incomes of agricultural holdings Official Journal L 183 , 12/07/2002 P. 0009 - 0009Commission Regulation (EC) No 1251/2002of 11 July 2002derogating from Regulation (EEC) No 1915/83 on certain detailed implementing rules concerning the keeping of accounts for the purpose of determining the incomes of agricultural holdingsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Regulation No 79/65/EEC of the Council of 15 June 1965 setting up a network for the collection of accountancy data on the incomes and business operation of agricultural holdings in the European Economic Community(1), as last amended by Regulation (EC) No 1256/97(2), and in particular Article 6 thereof,Whereas:(1) Article 3 of Commission Regulation (EEC) No 1915/83(3) provides that the liaison agency shall forward all the farm returns to the Commission not later than nine months after the end of the accounting year to which they relate, the timely delivery being a condition for receiving the standard fee referred to in Article 5 of that Regulation.(2) Recent amendments to Commission Regulation (EEC) No 2237/77(4), as last amended by Regulation (EC) No 1837/2001(5), amending Commission Regulation No 118/66/EEC(6) on the form of farm return to be used for the purpose of determining incomes of agricultural holdings, as well as various animal diseases in some Member States have made it very difficult for liaison agencies to respect this time limit for the accounting years 2000 and 2001; taking into account these circumstances, it is appropriate to provide for a prolongation in the period of delivering the data for these accounting years to the Commission.(3) The measures provided for in this Regulation are in accordance with the opinion of the Community Committee for the Farm Accountancy Data Network,HAS ADOPTED THIS REGULATION:Article 1By way of derogation from the first and second paragraphs of Article 3 of Regulation (EEC) No 1915/83, for the accounting years 2000 and 2001 the period for the forwarding of the farm returns shall be 22 months.Article 2This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 11 July 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ 109, 23.6.1965, p. 1859/65.(2) OJ L 174, 2.7.1997, p. 7.(3) OJ L 190, 14.7.1983, p. 25.(4) OJ L 263, 17.10.1977, p. 1.(5) OJ L 255, 24.9.2001, p. 1.(6) OJ 148, 10.8.1966, p. 2701/66.